Order entered July 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01314-CV

                  ESTATE OF HOWARD GILLIS THOMAS, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-10-00877-1

                                            ORDER
                       Before Justices Myers, Partida-Kipness, and Carlyle

       We REINSTATE this appeal.

       By order dated October 5, 2016, we removed this appeal from submission and abated it

pending the resolution of the related appeal from an order denying a petition for bill of review.

The bill of review appeal has been resolved. See Thomas v. 462 Thomas Family Properties, LP,

559 S.W.3d 634 (Tex. App.—Dallas 2018, pet. denied). In Thomas, this Court reversed the trial

court’s judgment with respect to the dismissal of the equitable bill of review proceeding and

remanded the case to the trial court for further proceedings.

       Before the Court is appellant’s opposed June 21, 2019 motion to lift the abatement and

set this appeal for submission. Appellant is correct that the condition set forth in this Court’s

October 5th order has been met. However, this Court has remanded the bill of review proceeding

to the trial court. The trial court’s disposition of that proceeding may render this appeal moot. In
light of these circumstances, we DENY appellant’s motion. On the Court’s own motion, we

ABATE this appeal pending resolution of the bill of review proceeding that has been remanded

to the trial court.

                                                 /s/    CORY L. CARLYLE
                                                        JUSTICE